Appeal by the defendant from a judgment of the Supreme Court, Kings County (Gerges, J.), rendered June 9, 1993, convicting him of criminal sale of a controlled substance in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s contention that the evidence was legally insufficient to establish that he sold the drugs to the undercover officer is unpreserved for appellate review since he made only a general motion to dismiss before the trial court (see, CPL 470.05 [2]; People v Gray, 86 NY2d 10, 20; People v Williams, 187 AD2d 547). In any event, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt (see, People v Harvey, 175 AD2d 138). Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]; People v Lewis, 182 AD2d 777).
The sentence imposed was not excessive (see, People v Suitte, 90 AD2d 80). Sullivan, J. P., Altman, Friedmann and McGinity, JJ., concur.